Citation Nr: 0722562	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for lumbosacral strain with mechanical back pain and 
limitation of motion.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had periods of active duty service from July 1975 
to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2001 the veteran provided oral testimony before a 
Veterans Law Judge sitting at the RO, a transcript of which 
has been associated with the claims file.  In a letter dated 
in June 2006, the Board notified the appellant that the 
Veterans Law Judge who conducted the August 2001 hearing was 
unable to participate in deciding the appeal, that the case 
would be reassigned to another Veterans Law Judge, and that 
the veteran could request an additional hearing.  In an 
attachment to the veteran's attorney's June 30, 2006 letter, 
the veteran indicated in writing dated in June 2006 that he 
did not want an additional hearing before a Veterans Law 
Judge. 

In November 2001, the Board remanded this issue for 
additional development and adjudicative action.  In May 2003, 
the Board again remanded the claim for additional development 
to include consideration by the RO of additional evidence 
obtained.

A September 2003 Board decision denied an increased rating in 
excess of 20 percent for lumbosacral strain with mechanical 
back pain and limitation of motion.
The veteran appealed the Board's decision on this increased 
rating issue.  In a March 2006 decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
September 2003 Board decision on this increased rating issue, 
and remanded this rating issue to the Board.  

The March 2006 Court order reflects the Court's findings that 
the other two issues addressed in the September 2003 Board 
decision, entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for additional disability of the neck as secondary to 
treatment at a VA medical facility from May to July 1995 and 
March 2000, and entitlement to a total disability evaluation 
for compensation purposes on the basis of individual 
unemployability (TDIU), were abandoned, and reflects that the 
Court affirmed the Board's determination on these issues.  
The Court's affirmation of the 38 U.S.C.A. § 1151 issue and 
TDIU issue means these issues are final.  In this regard, the 
Board notes that a February 2007 letter from the veteran's 
Congressman reflects a reference to a claim for 
"unemployability."  It is unclear from this correspondence 
if the veteran intends to raise a new claim for TDUI.  
Because there is not a claim for TDIU now pending at VA, the 
veteran and his attorney are advised that, in order to raise 
a new claim for TDIU, the veteran must submit a new claim for 
TDIU.  The Board may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); Roy v. Brown, 5 Vet. App. 554 (1993).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a November 2001 Remand, the Board ordered the AOJ to 
ascertain whether the veteran had applied for disability 
benefits from the US Social Security Administration (SSA), 
and, if so, to obtain from SSA any records pertinent to the 
veteran's SSA disability claim, including the medical records 
relied upon by SSA.  

A March 2002 Report of Contact reflects that the veteran had 
recently applied for SSA benefits.  The record also reflects 
that SSA disability benefits were denied in 2002.  On March 
25, 2002, the AOJ initially requested SSA records.  A June 
14, 2002 SHARES records entry reflects that the claim for SSA 
disability benefits had been denied, and reflects that a 
follow up request to SSA for records was sent on July 20, 
2002.  SSA responded on September 11, 2002 to the second 
request, indicating that VA's (second) request had been 
misrouted and was being returned to VA for resubmission to 
the proper SSA jurisdiction (Birmingham, Alabama), that the 
veteran was not entitled to SSA disability benefits, and that 
there may be some medical evidence in the claims file.  

Although efforts were made to obtain the SSA records and 
medical records, these records have not yet been received 
from SSA.  The duty to assist statute provides that, when 
VA's efforts to obtain records from a Federal department or 
agency "shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be 
futile."  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 
2006).  The implementing regulation provides that "VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency . . . such as the 
Social Security Administration. VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile."  
38 C.F.R. § 3.159(c)(2) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from SSA 
records pertinent to the veteran's 2002 
SSA disability claim, including a copy of 
any medical records relied upon by SSA. 

2.  Following completion of the above, if 
any evidence has been received since the 
latest supplemental statement of the 
case, the AOJ should readjudicate the 
veteran's increased rating claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board for further 
review.


The purpose of this remand is to comply with due process of 
law and to assist the veteran in the development of evidence 
to substantiate his claim for increased rating.  The Board 
intimates no opinion as to the ultimate disposition warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


